Citation Nr: 0700577	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  04-42 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a right leg and right knee injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active service extended from August 1959 to 
April 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

In July 2005 a videoconference hearing was held before the 
undersigned Veterans Law Judge, who is the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In July 2001, the RO notified the veteran that his claim for 
service connection for residuals of an injury to the right 
leg and right knee had been denied.  He did not file a timely 
appeal.  Decisions of the RO which are not appealed are 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2006).  

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the claim 
will be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 2002).  

A claim to reopen was received in July 2003.  Effective for 
claims filed after August 29, 2001:  A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that this is a jurisdictional 
matter.  That is, no matter how the RO developed the claim, 
VA has no jurisdiction to consider the claim unless the 
appellant submits new and material evidence.  Therefore, 
whether the RO considered the issue or not, the first 
determination which the Board must make, is whether the 
veteran has submitted new and material evidence to reopen the 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In this case, correspondence dated in September 2003 informed 
the veteran that he needed to submit new and material 
evidence to reopen the claim and generally discussed what 
would qualify as new and material evidence.  It appears that 
this letter might not satisfy the requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA).  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the United States Court of 
Appeals for Veterans Claims (Court) held that the VCAA 
requires, in the context of a claim to reopen, that VA look 
at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Neither the September 2003 letter, nor any 
subsequent correspondence, has told the veteran what would 
constitute new and material evidence to reopen his right leg 
and right knee claims in light of the 2001 denial.  He should 
be provided with a properly tailored notice letter in order 
to satisfy the legislative intent underlying the VCAA notice 
requirement to provide claimants with a meaningful 
opportunity to participate in the adjudication of their 
claims.  

Additionally, there seems to be some confusion in the claims 
processing by the RO.  The September 2003 letter generally 
told the veteran what constituted new and material evidence 
and the April 2004 denial was clearly based on a finding that 
new and material evidence had not been submitted, with an 
appropriate discussion.  However, the statement of the case 
merely stated the regulation, 38 C.F.R. § 3.156, and did not 
take a clear position as to whether new and material evidence 
had been presented or not.  As noted above, the Federal 
Circuit has held that this is a necessary threshold analysis.  
The RO must make a finding as to whether new and material 
evidence has been received; and, if so, identify the evidence 
it feels is new and material; or tell the veteran why his 
recent submissions cannot be considered new and material 
evidence.  

The October 2004 VA examination opinion further complicates 
this case, by using terms like certainly conceivable and 
certainly possible.  A possibility may be very remote, so it 
is not sufficient to support service connection.  Cf. Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  The standard is 
whether it is at least as likely as not (probability of fifty 
percent or more) that the veteran's current disability is 
related to his service.  Also, the veteran is claiming right 
knee injury residuals as well as residuals of an injury of 
the right leg.  The opinion addresses the right leg but is 
silent as to the right knee.  Under the circumstances of this 
case, the examiner should be asked to clarify his opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a letter, 
tailored to his case, informing him of 
what would constitute new and material 
evidence to reopen this claim.  The 
veteran and his representative should 
be afforded the applicable time period 
in which to respond.  

2.  The claims folder should be 
referred to the physician who did the 
October 2004 VA examination.  He should 
be asked to:
a.  Diagnose any right leg and right 
knee disorders the veteran may have.  
b.  Express an opinion as to whether it 
is at least as likely as not 
(probability of fifty percent or more) 
that current right leg and right knee 
disorders are related to the veteran's 
service.  
If the doctor who did the October 2004 
examination is not available, another 
physician can provide an opinion.  If 
the doctor who did the October 2004 
examination is not available or if he 
cannot provide an opinion without 
further examination, such examination 
should be scheduled.  Any tests or 
studies required to respond to the 
questions should be done.  The response 
should include a complete explanation.  

3.  Thereafter, readjudicate the issue 
of whether new and material evidence 
has been received to reopen a claim of 
service connection for residuals of a 
right leg and right knee injury.  If 
that determination remains unfavorable 
to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case 
(SSOC) which addresses the issue of 
whether new and material evidence has 
been received and which considers all 
evidence associated with the claims 
file since the 2001 denial.  

If the RO finds that new and material 
evidence has been received to reopen 
the case, but it is not sufficient to 
allow the claim, then the RO should 
provide the veteran with an SSOC, on 
the issue of service connection for 
residuals of right leg and right knee 
injuries, which identifies the new and 
material evidence received.  

The veteran and his representative 
should be afforded the applicable time 
period in which to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



